PER CURIAM.
This cause is before us on appeal from the judgment and sentence entered upon appellant’s conviction of trafficking in heroin, possession of cocaine, possession of less than 20 grams of marijuana, and resisting an officer with violence while carrying a firearm. On the resisting an officer with violence conviction, a three-year mandatory minimum sentence was imposed pursuant to Section 775.087(2), Florida Statutes, to run consecutively with the prison sentences imposed on the other counts. Resisting an officer with violence is not enumerated in Section 775.087(2), Florida Statutes, as one of the offenses requiring the imposition of a mandatory minimum sentence. Thus, the sentence is illegal and must be vacated. See Brewer v. State, 343 So.2d 628 (Fla. 4th DCA 1977), and Jones v. State, 356 So.2d 4 (Fla. 4th DCA 1977). Accordingly, we vacate the three-year mandatory minimum sentence and remand for resentencing in accordance with this opinion.
BOOTH, C.J., and WENTWORTH and ZEHMER, JJ., concur.